[Cite as Brown v. Wyandt, 2014-Ohio-164.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              LOGAN COUNTY




MICHAEL J. BROWN,

        PLAINTIFF-APPELLANT,                            CASE NO. 8-13-08

        v.

DEBRA L. WYANDT,                                        OPINION

        DEFENDANT-APPELLEE.




                      Appeal from Logan County Family Court
                                 Juvenile Division
                           Trial Court No. 11-AD-0039

                                    Judgment Affirmed

                            Date of Decision: January 21, 2014




APPEARANCES:

        Joshua M. Stolly for Appellant

        Sheila E. Minnich for Appellee
Case No. 8-13-08



SHAW, J.

        {¶1} Plaintiff-appellant, Michael J. Brown (“Michael”), appeals the May

16, 2013 judgment of the Logan County Family Court, Juvenile Division, finding

he did not have standing to pursue a complaint for shared custody filed against

defendant-appellee, Debra L. Wyandt (“Debra”), and dismissing the complaint.

        {¶2} This matter is a dispute between Debra, an adoptive parent of two

minor children, and Michael, a nonparent, over the custodial rights of Debra’s

children. Specifically, the issue before this Court is whether Debra, by her words

and conduct with Michael, entered into an agreement through which she

permanently relinquished sole custody of her children in favor of shared custody

with Michael. See In re Mullen, 129 Ohio St. 3d 417, 2011-Ohio-3361, ¶ 1.

        {¶3} The parties first became acquainted in 1987. In 1999, Michael hired

Debra to work as an assistant in his business. Shortly thereafter, Michael and

Debra became physically intimate. Both were married to other people at the time,

however, Debra divorced sometime in late 1999 or early 2000. Debra eventually

became Michael’s business partner when Michael gave her 50% of the shares in

his company.1

        {¶4} In 2002, Michael and Debra began conducting business in Westfield,

Indiana, when they purchased the property next to the home Michael shared with
1
  The parties’ business primarily involved an insurance brokerage agency and a real estate investment
company.

                                                -2-
Case No. 8-13-08


his wife. The office property was a residential home with a home office attached.

Debra lived on the premises which also had an upstairs apartment with a separate

outdoor entrance. Debra leased the upstairs apartment to tenants for a year while

she lived in the lower quarters.

        {¶5} With Michael’s support and encouragement, Debra pursued her long-

standing goal of adopting a child.              In January of 2002, Debra completed an

application for a single parent adoption of a child from China. In June of 2002,

the adoption of her oldest daughter, Mikayla (born in June of 2001), was finalized.

Debra’s mother and sister accompanied her to China to retrieve Mikayla. The

adoption was financed by funds obtained through the business.2 After arriving

home, Mikayla lived with Debra at her residence.

        {¶6} The parties’ intimate physical relationship ended in 2003, however,

the two remained close friends and business partners. Debra began pursuing the

adoption of a second child from China. At this point in time, China’s policy

regarding single parent adoptions had become more restrictive.                           Michael’s

business associate, Xin Chen, contacted the agency in China on Debra’s behalf

and was able to assist Debra in securing a limited opening available for a single

parent adoption. In January of 2005, the adoption of Debra’s youngest daughter,

Katelyn (born in August of 2003) was finalized. Again, Debra travelled to China


2
 The parties disagree as to whether the funds used to finance the adoption were derived solely through
Debra’s shares or through the parties’ joint shares.

                                                 -3-
Case No. 8-13-08


with her mother and sister to retrieve Katelyn. Katelyn lived with Mikayla and

Debra in Debra’s home.

           {¶7} Sometime later in 2005, Michael and his son, Jeremy, moved into the

upstairs apartment above Debra’s residence and the office. Even though Michael

had unfettered access to the lower quarters and the office during the day, Debra

and Michael maintained separate residences.

           {¶8} In September of 2006, Michael and his wife divorced.

           {¶9} Michael and Debra continued to be business partners and friends, but

the parties never rekindled their physical relationship.                              Debra admittedly

facilitated a close relationship between Michael and her daughters. Michael spent

a significant amount of time with Debra and her daughters and helped Debra raise

them. The girls referred to Michael as “Fubaba” as a term of endearment.3

           {¶10} In 2007, Michael began to make increasingly frequent trips to China

to explore business opportunities there.                     Debra maintained the daily business

operations from her home in Indiana. In January of 2008, Michael moved into an

apartment in Beijing and he spent a significant amount of time in China that year.

Michael consistently maintained contact with Debra and the girls through phone

conversations and internet video chats.                       Nevertheless, Debra and Michael’s




3
    The testimony at trial indicates that “Fubaba” translates to mean “rich daddy.”

                                                       -4-
Case No. 8-13-08


relationship began to deteriorate. Michael had become involved with another

woman in China, whom he eventually married in February of 2010.

       {¶11} In the fall of 2008, Debra decided to cut all ties with Michael and

moved to West Liberty, Ohio, where her parents reside. Michael was unaware of

Debra’s decision until he returned from China in September of 2008. Debra and

Michael subsequently became involved in a contentious litigation in Indiana over

the dissolution of their business.

       {¶12} On March 15, 2011, Michael filed a complaint for shared custody

pursuant to R.C. 2151.23. Michael claimed that by her words and conduct Debra

had contractually relinquished sole custody of Mikayla and Katelyn and agreed to

raise the children with him as a family. Michael argued that Debra’s relocation to

West Liberty, Ohio, while he was in China on business was a breach of their

agreement. Michael sought a court order of shared custody and requested that the

trial court establish a visitation schedule between him and the children.

       {¶13} On March 7, 2012, Debra filed a “Motion to Bifurcate Hearing,”

requesting that the trial court bifurcate the issues to first determine whether

Michael had standing as a nonparent to pursue the complaint for shared custody

before determining whether granting Michael visitation is in the children’s best

interest.




                                         -5-
Case No. 8-13-08


       {¶14} On April 7, 2012, the trial court granted Debra’s motion in part,

bifurcated the proceedings, and set the issue of Michael’s standing to pursue

shared custody for a hearing.

       {¶15} On June 21 and 22, 2012, the trial court held a hearing on the matter.

The most pertinent testimony regarding the issue of whether Debra contractually

relinquished her rights to sole custody of her children in favor of shared custody

with Michael came from the parties themselves. Each party also called friends and

family as additional witnesses. However, these witnesses simply supported the

version of the events testified to by the party calling them and did not provide any

independent insight into the existence of a custodial agreement between Debra and

Michael.

       {¶16} Michael testified that in the 1990’s Debra expressed her desire to

have a family. Michael claimed that during the late 1990’s he and Debra made

long term plans to adopt a child and agreed to permanently raise the child together.

Michael admitted that there was no written contract documenting their intent but

claimed there was a verbal agreement between the two of them. Michael insisted

that his marriage to another woman, with whom he already had children, had no

effect on his commitment to adopt children with Debra. Michael explained that

together he and Debra financially strategized to fund the first adoption by buying

and selling real estate. He testified that the money used to finance both adoptions


                                        -6-
Case No. 8-13-08


came from the business proceeds which they jointly shared.          Thus, Michael

maintained that he funded at least half of the adoption expenses.

       {¶17} Michael acknowledged that Debra completed a single parent

adoption for both children and that he was not the children’s adoptive parent. He

admitted that he was not on the documents pertaining to the adoptions because he

was still married.   However, Michael testified that he encouraged Debra in

achieving her goal of having a family throughout the adoption process.           He

recalled accompanying her to meetings with different agencies and supporting her

throughout the process because he knew it was something “she really wanted” and

he was “100 percent behind her.” (Tr. at 94). Michael also testified that as part of

the adoption applications he signed letters of reference for Debra and agreed to be

designated as the children’s guardian in some of the adoption paperwork should

something happen to Debra.

       {¶18} Michael recalled that he was present at the airport with friends and

family members when Debra brought Mikayla and Katelyn home from China. He

also testified that, with the help from an office assistant, he looked after Mikayla

for nineteen days while Debra travelled to China with her family to retrieve

Katelyn.

       {¶19} Michael described himself as the children’s father and claimed that

his relationship as their parent was no different than Debra’s. Michael testified


                                        -7-
Case No. 8-13-08


that he financially and emotionally supported the children. He explained that he

and Debra discussed “everything you talk about when you have a child” such as

their diets, education, and even the color of their rooms. He recalled making

diaper runs, going out to eat together, and preparing meals for the children and

Debra.     Michael also recalled accompanying Debra to the children’s medical

appointments and claimed that they jointly made medical decisions on the

children’s behalves. He described spending holidays with Debra and the children

and vacationing together. He maintained that he was a constant in the children’s

daily lives despite the fact that he and Debra maintained separate residences.

         {¶20} Michael testified that Debra willingly fostered a relationship between

the children and him. He presented numerous exhibits of holiday, birthday, and

father’s day cards that Debra purchased and had the children sign.          He also

testified that Debra had named him as the children’s guardian in her last will and

testament.

         {¶21} Michael claimed that he and Debra contemplated marriage for

several years. He explained that in the beginning marriage was not possible

because he was married to another woman and years later, after his divorce, their

relationship became increasingly strained as he travelled to China more frequently

and eventually informed Debra he was a “free agent” with regard to their

relationship. (Tr. at 166). Michael gave several reasons for why a marriage never


                                          -8-
Case No. 8-13-08


occurred, including his involvement with another woman in China, whom he

eventually married, and the objections from Debra’s family to their relationship.

However, Michael insisted that, up until the time she moved to Ohio in 2008,

Debra did not allow the stresses in their personal relationship to interfere with his

ability to parent the children.

           {¶22} Michael recounted that he returned to Indiana from China on

September 21, 2008, to find the locks on the office had been changed and the

business bank accounts had been moved. He then learned that Debra had moved

the children to Ohio without his knowledge. Michael recalled that the last time he

saw the children was on July 29, 2008, when he said good-bye to them at the

Beijing airport following a visit to China by Debra and the children. The children

were six and four-years-old at the time.4

           {¶23} Debra described her relationship with Michael as business partners

and close friends. She admitted that they were physically intimate at one time, but

was adamant that between 2005 and 2008 they were strictly business partners and

friends.

           {¶24} Debra testified that she adopted both of her children through single

parent adoptions. She explained that she and Michael did not receive regular

paychecks from their business and that their company paid most of their expenses.



4
    The children were approximately eleven and nine-years-old at the time of the hearing.

                                                      -9-
Case No. 8-13-08


Debra testified that the adoptions were funded through shareholder loans made to

her from the corporation involved with their businesses. She acknowledged that

Michael provided her encouragement throughout the adoption process.            He

attended some meetings with her and signed one of three letters of reference that

she needed for the adoption applications. However, Debra testified that she alone

compiled all the paperwork for the adoption, completed fingerprinting and a home

study, and fulfilled all the other requirements for the adoptions set forth by the

United States and Chinese governments.

      {¶25} Debra explained that prior to adopting her oldest daughter, Mikayla,

she and Michael had a conversation about how the child would refer to Michael.

At the hearing Debra provided the following testimony regarding the decision to

use the term “Fubaba.”

      [Michael] did not want to be called Uncle Mike. He did not want
      to be called Mike. And we both agreed that she couldn’t call
      him daddy, because he wasn’t her daddy. At that time we were
      reading through the books by Robert Kiyosaki, Rich Dad, Poor
      Dad books. And in one of his writings, he talked about when
      he—this is Kiyosaki, when he would travel to China and hand
      out candy to kids, they called him Fubaba. So we just kind of
      latched onto that and decided that would be the term of
      endearment that Mikayla would use for Michael, because
      nothing else was satisfactory.

(Tr. at 225-26). Debra recalled that each time she went to China to retrieve her

children she was accompanied by her mother and sister.



                                      -10-
Case No. 8-13-08


         {¶26} Debra acknowledged that she helped foster a relationship between

Michael and her children, but denied that she ever intended to relinquish any of

her custodial rights to him. She explained that she and Michael were a team when

they were working together, that they cared for one another, and they “covered

each other’s back side.” (Tr. at 237). She recalled that she also had a relationship

with Michael’s three children and that she helped Michael take care of them.

Specifically, she remembered assisting all three of Michael’s children with filling

out their FAFSAs and completing their college applications. She taught two of

Michael’s children how to drive and hosted a graduation party for his son who

lived in the upstairs residence with Michael. She also testified that the business

paid for the expenses of Michael’s children as well as hers.

         {¶27} Debra admitted that Michael was involved in the daily lives of her

children when they operated their business out of her home in Indiana. She

explained that on a typical day Michael would come down from the upstairs

apartment in the morning, have breakfast with Debra and the children, and work

from the home office. They would both attend to the children throughout the day;

however, Debra insisted she was the children’s primary caretaker.5 Debra recalled

that sometimes they had long work days and it would often be 10:00 p.m. before

Michael left the office to return to his apartment.


5
  Testimony from other witnesses indicated that Michael and Debra had assistants working for them who
also helped with attending to the children during the day and while they travelled on business trips together.

                                                    -11-
Case No. 8-13-08


      {¶28} Debra testified that the children always stayed in her home and did

not sleep in the upstairs apartment with Michael. She admitted that she and

Michael made health care decisions together, but also stated that Michael never

took the children to doctor’s appointments by himself. She recalled vacationing

with Michael, and sometimes with his children, but she also testified that she and

her children stayed in separate accommodations from Michael. Debra testified

that she had at one time named Michael as the children’s guardian in her last will

and testament. However, she testified that she has since revoked that designation.

      {¶29} Debra also acknowledged that she intended Michael’s role in her

children’s lives to be permanent as long as they were together, but she was

adamant that there was no contractual agreement to relinquish any of her custodial

rights to Michael. She also recalled that despite his involvement in raising her

children, Michael never attempted to adopt the children after his divorce in 2006.

      {¶30} After hearing the evidence, the trial court issued a thirty-page

judgment entry detailing its findings of fact and conclusions of law. The trial

court determined that Michael had failed to prove by a preponderance of the

evidence that Debra had contractually agreed to relinquish sole custody of her

children in favor of shared custody with him.        Accordingly, the trial court

concluded that Michael did not establish that he had standing to pursue a

complaint for shared custody and dismissed the action.


                                       -12-
Case No. 8-13-08


         {¶31} Michael filed this appeal, asserting the following assignments of

error.

                        ASSIGNMENT OF ERROR NO. I

         THE TRIAL COURT ERRED IN RULING [DEBRA] DID NOT
         CONTRACTUALLY RELINQUISH SOLE CUSTODY OF
         HER MINOR CHILDREN IN FAVOR OF SHARED
         CUSTODY WITH [MICHAEL].

                        ASSIGNMENT OF ERROR NO. II

         THE TRIAL COURT ERRED AS A MATTER OF LAW
         WHEN        DETERMINING        CONTRACTUAL
         RELINQUISHMENT BY CONSIDERING THAT [MICHAEL]
         HAD THE REMEDY OF MARRYING [DEBRA] AND
         ADOPTING THE MINOR CHILDREN.

                              First Assignment of Error

         {¶32} In his first assignment of error, Michael argues that the trial court

erred when it determined that Debra, by her words and conduct, did not

contractually relinquish sole custody of her children in favor of shared custody

with him.

         {¶33} The Supreme Court of Ohio has recently stated that Ohio law does

not provide for a statutory “shared parenting” arrangement with a nonparent

because a nonparent does not fall within the definition of “parent” under the

current statutes. In re Mullen, 129 Ohio St.3d 417, 2011-Ohio-3361, ¶ 11, citing

In re Bonfield, 97 Ohio St.3d 387, 2002-Ohio-6660, ¶ 35; R.C. 3109.04.

However, a parent may voluntarily share with a nonparent the care, custody, and

                                         -13-
Case No. 8-13-08


control of his or her child through a valid shared custody agreement. Mullen at ¶

11, citing Bonfield at ¶ 50; R.C. 2151.23(A)(2). “A shared-custody agreement

recognizes the general principle that a parent can grant custody rights to a

nonparent and will be bound by the agreement.” Mullen at ¶ 11, citing Bonfield at

¶ 48. The Supreme Court has also stated that even though reducing such an

agreement to writing is the best way to safeguard both a parent’s and a nonparent’s

rights with respect to children, Ohio law does not require a parent to create a

written contract and has recognized that a parent may enter into a shared custody

agreement through words and conduct alone. Mullen at ¶¶ 14, 21; citing Masitto

v. Masitto, 22 Ohio St.3d 63, 66 (1986) and In re Perales, 52 Ohio St.2d 89,

syllabus (1977); see also, Rowell v. Smith, 10th Dist. Franklin No. 12AP-802,

2013-Ohio-2216.

       {¶34} The essence of a shared custody agreement is the purposeful

relinquishment of some portion of the parent’s right to exclusive custody of the

child. Mullen at ¶ 11. The determination of whether such a contract is present is

essential. If there is no such contract, then the parent retains all parental rights.

Mullen at ¶ 12. If there is such a contract, then the juvenile court must engage in a

“suitability” and “best interests” analysis. Bonfield, 97 Ohio St.3d 387, 2002-

Ohio-6660, at ¶ 48, 50.




                                        -14-
Case No. 8-13-08


       {¶35} Whether a parent has voluntarily relinquished the right to custody is

a factual question to be proven by a preponderance of the evidence. Mullen, 129

Ohio St.3d 417, 2011-Ohio-3361, ¶ 14, citing In re Perales, 52 Ohio St.2d 89,

syllabus (1977); Reynolds v. Goll, 75 Ohio St.3d 121, 123 (1996). Likewise,

whether a parent, through words and conduct, has agreed to share legal custody

with a nonparent is also a question of fact. Mullen at ¶ 14. A trial court has broad

discretion in proceedings involving the care and custody of children. Id., citing

Reynolds at 124. The determination of whether a “parent relinquishes rights to

custody is a question of fact which, once determined, will be upheld on appeal if

there is some reliable, credible evidence to support the finding.” Mullen at ¶ 15,

quoting Masitto at 66.

       {¶36} In the instant case, the trial court engaged in an extensive analysis to

determine whether Debra’s conduct created any agreement by which she had

permanently ceded legal custody rights to Michael. After recounting the evidence

adduced at the hearing, the trial court stated the following in its judgment entry.

       This case is complicated, as the parties started their relationship
       as partners, evolved into an intimate relationship, which ceased
       to exist at or shortly after the adoption of Mikayla, while their
       business relationship continued forward through 2008. While
       there is no direct evidence, of a written agreement or written
       understanding, there certainly is sufficient testimony to
       substantiate that Michael was around Debra’s children for a
       period of time from 2002 through July 2008. During 2007 and
       2008, his contact with the children was diminished significantly
       by multiple trips to China. The real question however, is

                                         -15-
Case No. 8-13-08


      whether that contact and in the words of Michael, Debra’s
      failure to interfere with him acting like a father, rise to the level
      of a surrender of custody. Certainly the fact and location of
      their business relationship, along with the fact that Mr. Brown
      was still married until September 2006, all make this a much
      more complicated picture and much harder to distinguish. Even
      if the court was satisfied that Debra was trying to share her
      children with Michael, with the encouraging cards, trips, and a
      showing what a family could be, there were limitations and
      boundaries to their relationship.

(Doc. No. 97 at 23-24). The record reflects that the limitations and boundaries to

the parties’ relationship were more than just keeping separate residences and

staying in separate hotel rooms when travelling.

      {¶37} It is clear from both Debra’s and Michael’s testimony, that Debra

consciously maintained distance between Michael and herself after she adopted

her children.   The parties never rekindled their romantic relationship after

Michael’s divorce, despite Michael’s testimony that he was willing to do so. The

parties both testified that this was due to Debra’s reluctance to become physically

intimate with Michael again, which eventually led Michael to become involved

with another woman.

      {¶38} Furthermore, even though Debra admittedly fostered a close

relationship between Michael and her daughters by allowing him to be

significantly involved in their upbringing, the record also reveals that Debra put

limitations on Michael’s role in her children’s lives. Other than when Michael

looked after Mikayla for nineteen days during Debra’s trip to China to bring

                                       -16-
Case No. 8-13-08


Katelyn home, which he did with the assistance of an employee, Michael never

independently parented Debra’s children.       Rather, all the instances cited by

Michael to demonstrate that he acted as the children’s “father” are ones in which

he and Debra were involved with together. Thus, while it appears that Debra

permitted Michael to share a substantial part of her life with the children, there is

simply no evidence to substantiate Michael’s claim that Debra intended to

permanently relinquish her sole custodial rights to him.

       {¶39} Moreover, we note that the parties disputed the nature and extent of

Michael’s role in the adoptions of Debra’s children and the only evidence

supporting Michael’s contention that the parties verbally agreed to share custody

of the children came from his own testimony and was not corroborated by any

other witness.

       {¶40} In its decision dismissing Michael’s petition for shared custody, the

trial court also compared the facts and circumstances of this case to the ones in In

re Mullen, in which the Supreme Court recently evaluated whether a parent’s

conduct with a nonparent had established the existence of a shared custody

agreement. Mullen, 129 Ohio St.3d 417, 2011-Ohio-3361. Mullen involved two

women, Mullen and Hobbs, who were in a committed relationship and lived

together. Mullen at ¶ 2. Upon Mullen expressing her desire to have a child,

Hobbs found a friend willing to be the sperm donor. Id. Mullen began the process


                                        -17-
Case No. 8-13-08


of in vitro fertilization, which was jointly financed by both women. Mullen

became pregnant and gave birth to a child. Id. at ¶ 3. Hobbs was present at the

birth and the women created a ceremonial birth certificate listing the two of them

as the child’s parents. Id.

          {¶41} Prior to the child’s birth, Mullen executed a will in which she

nominated Hobbs as the guardian of her minor child. Mullen at ¶ 4. Mullen also

executed a healthcare power of attorney and a general durable power of attorney

for her child giving Hobbs the authority, as Mullen’s agent, to make decisions

regarding the child. Id. In each of these documents, Mullen acknowledged that

she was the legal parent of the child but also stated that she considered Hobbs “to

be [her] child’s co-parent in every way.” Id. Mullen and Hobbs co-parented the

child for two years before their relationship deteriorated and ultimately ended. Id.

at ¶ 5.

          {¶42} Hobbs filed a petition for shared custody which was initially granted

by the magistrate but later rejected by the juvenile court. Mullen, 129 Ohio St.3d

417, 2011-Ohio-3361, ¶¶ 7-9. Specifically, the juvenile court concluded that a

preponderance of the evidence did not conclusively demonstrate that Mullen’s

conduct created a contract that permanently gave Hobbs custodial rights to her

child. Id. at ¶ 9. The First Appellate District upheld the juvenile court’s decision

and the Supreme Court affirmed the decision of the appellate court finding that


                                          -18-
Case No. 8-13-08


there was reliable, credible evidence to support the juvenile court’s conclusion.

Id. at ¶¶ 10, 24.

       {¶43} After setting forth the reasoning supporting its decision, the trial

court in this case stated the following it is judgment entry:

       The Court would have been more persuaded had the
       presentation by [Michael] been more like a mosaic of pieces,
       creating a clear picture of intent, action, and result of those
       actions on the part of Debra. But, rather what appears to have
       been assembled here was a collection of bits and pieces, which
       appears to be more of a collage of odds and ends of actions on
       the part of [Michael], without interference by [Debra], which
       would require a significant amount of imagination to come up
       with the picture and solution desired by [Michael].

        ***

       When using the Mullen case as a grid, to evaluate whether the
       actions of Debra constituted a voluntary surrender of custody of
       her children, this case does not have as many examples of such
       actions taken by the parent as those in the Mullen case.

(Doc. No. 97 at 24, 26).

       {¶44} After reviewing the evidence relied upon by the trial court, we

concur that Michael failed to demonstrate by a preponderance of the evidence that

Debra, by her conduct, agreed to permanently cede partial custody rights of her

children to him. We also agree with the trial court that the evidence presented by

Michael in support of his petition for shared custody falls short of the evidence

presented in Mullen, which was also held to be insufficient to establish the

existence of a shared custody agreement.

                                         -19-
Case No. 8-13-08


       {¶45} In sum, we find the trial court’s conclusion that Debra by her conduct

with Michael did not create an agreement to permanently relinquish sole custody

of her children in favor of shared custody with him was supported by some

competent, credible, and reliable evidence. See Mullen at ¶ 23. Accordingly, we

find no error in the trial court’s decision finding Michael did not have standing to

pursue a shared custody petition against Debra and we overrule Michael’s first

assignment of error.

                          The Second Assignment of Error

       {¶46} In his second assignment of error, Michael argues that the trial court

erroneously relied upon the fact that Michael never married Debra and adopted the

children as a step-parent in making its determination that a shared custody

agreement did not exist between the parties.

       {¶47} It is apparent when reviewing the thirty-page judgment entry of the

trial court that Michael misconstrues the trial court’s reasoning. While the trial

court does mention the fact that Debra and Michael never married, it is clear that

this is one of several factors cited by the trial court in its analysis of the evidence

in the case. Absent a written shared custody agreement evidencing the parties’

intent, the trial court is forced to rely on evidence of parties’ conduct with each

other to determine whether a shared custody agreement existed. Mullen instructs

that when engaging in such an inquiry, the trial court must focus on whether the


                                         -20-
Case No. 8-13-08


parent’s conduct with the nonparent created an agreement for permanent shared

custody of the parent’s child. Mullen, 2011-Ohio-3361, ¶ 12. It is evident from

the trial court’s judgment entry that in this case it complied with the directives in

Mullen in determining that no shared custody agreement existed between the

parties. Accordingly, we find no merit in Michael’s contentions regarding this

aspect of the trial court’s decision and therefore we overrule his second

assignment of error.

       {¶48} For all these reasons, the judgment of the Logan County Family

Court, Juvenile Division, is affirmed.

                                                               Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




                                         -21-